DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2010/0021682 (hereinafter “Liang”), and further in view of United States Patent Application Publication No. US 2016/0332413 (hereinafter “Kismarton”), and further in view of United States Patent Application Publication No. US 2018/0066118 (hereinafter “Takehara”).Regarding claims 1-4 and 18 	Liang teaches a composite material (carbon fiber reinforced composite structure) that includes at least one sheet of woven or non-woven carbon fibers (a plurality of carbon fiber reinforced sheets, wherein the carbon fiber reinforced sheet comprises a plurality of reinforcing carbon fibers) 12, and stitches (stitch member) 14a, 14b of a thermally conductive fiber through the at least one sheet (a stitch member penetrating one or more carbon reinforced fiber sheets) (abstract; paragraphs [0030] and [0034]; and Figure 1).  Liang also teaches the composite material includes a plurality of the sheets in a laminate structure (paragraph [0026]). 	Liang teaches the stitched composite material is impregnated with a polymeric resin and then curing or B-stage curing the resin (paragraphs [0011] and [0013]; and claim 8), which corresponds to the carbon fiber reinforced sheet being a prepreg. 	Liang teaches the composite material is molded and cured (paragraphs [0032] and [0033]; and claims 8 and 17). 	Liang teaches one or more sheets are penetrated with a stitch needle, where the stitch needle has a through-hole formed in a longitudinal direction therein, and the stitch member 14a is disposed in the through-hole (Figure 1 and paragraph [0030]).  In the alternative, the use of product-by-process limitations has been noted in claim 18, for example, "penetrating one or more of the laminated carbon fiber reinforced sheets with a stitch needle and removing the stitch need, the stitch needle comprising a through-hole formed in a longitudinal direction therein, and a pitch-based carbon fiber stitch member disposed in the through-hole."  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP § 2113.   	Liang does not explicitly teach the plurality of reinforcing carbon fibers are arranged in one direction, and adjacent carbon fiber reinforced sheets have different arrangement directions of the reinforcing carbon fiber, wherein adjacent carbon fiber reinforced sheets are laminated with the reinforcing carbon fibers arranged at an angle of 90°. 	Kismarton teaches a composite membrane comprising a plurality of stacked composite plies, where each composite ply may include a main body of reinforced fibers connected together with a resin (abstract).  Kismarton teaches the reinforcing fibers include carbon fibers (paragraph [0054]).  Kismarton teaches the composite has a laminate structure where the multiple plies alternate between axial and non-axially oriented unidirectional fiber plies (paragraph [0037]).  Kismarton also teaches each axially oriented ply may have a fiber direction in line with a longitudinal axis of the axially oriented ply, and each non-axially oriented ply may have a fiber direction other than a longitudinal axis of the non-axially oriented ply (Id).  Kismarton teaches some plies have reinforcing fibers oriented at 0° with respect to an axis of primary loading.  As such, these fibers are configured to transfer uniaxial loads.  Other plies have reinforcing fibers oriented at ± 90° (adjacent carbon fiber reinforced sheets are laminated with the reinforcing carbon fibers arranged at an angle of 90°) to transfer shear, transverse, and bearing loads (paragraph [0038]). 	Liang and Kismarton are analogous inventions in the field of carbon fiber reinforced polymer composite laminates.  It would have been obvious to one skilled in the art at the time of the invention to modify the sheets of carbon fiber plies of Liang with the unidirectionally oriented plies where adjacent plies are stacked in a ± 90° orientation relative to each other of Kismarton to yield a composite laminate capable of transferring uniaxial, shear, transverse, and bearing loads. 	In addition, Liang teaches the reinforcing fibers for the sheet comprise carbon fibers (abstract), and the thermally conductive fibers for the stitches comprise carbon fibers (paragraph [0009]). 	Liang does not explicitly teach the reinforcing carbon fibers comprise a PAN-based carbon fiber, and the stitches (stitch member) comprise a pitch-based carbon fiber. 	Takehara teaches a fiber reinforced resin (paragraphs [0001] and [0051]).  Takehara teaches the fibers include carbon fibers, where polyacrylonitrile (PAN)-based carbon fibers and pitch-based carbon fibers are preferred from the viewpoint of thermal conductivity, and high elastic modulus (paragraph [0232]).  Takehara also teaches PAN-based carbon fibers having a strand elastic modulus of 350 GPa or more are preferably used, and pitch-based carbon fibers having an elastic modulus of 400 GPa or more are preferably used (Id).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify: (1) the reinforcing carbon fibers of Liang with the PAN-based carbon fibers of Takehara to yield fiber reinforced polymer sheets exhibiting a strand elastic modulus of 350 GPa or more; and (2) the carbon stitch member of Liang with the pitch-based carbon fiber of Takehara to yield a stitch member having an elastic modulus of 400 GPa or more and being capable of facilitating the thermal conductivity desired by Liang.Regarding claim 7 	Regarding the coefficient of thermal expansion for the reinforcing carbon fibers and the stitch member, although the prior art does not explicitly disclose the reinforcing carbon fibers and the stitch member have a coefficient of thermal expansion within a range of -1x10-6 to 1x10-6 K-1, the claimed properties are deemed to naturally flow from the structure in the prior art since the Takehara reference teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 8 	In addition, Liang teaches the stitches are made of a thermally conductive fiber (transmits heat) through the at least one sheet in a Z-axis (thickness) direction which forms paths of higher conductivity through the sheet of material (carbon fiber reinforced sheet) to increase its thermal conductivity in the Z-axis (abstract).
Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive.  	The applicant argued the cited references fail to disclose or suggest reinforcing carbon fibers comprising a PAN-based carbon fiber and a stitch member comprising a pitch-based carbon fiber.  Specifically, Takehara’s general disclosure is insufficient to establish obviousness over the claims because Takehara fails to teach or suggest a stitch member comprising a pitch-based carbon fiber and reinforcing fibers comprising a PAN-based carbon fiber.  The examiner respectfully disagrees and contends that it is not up for dispute that Liang generally teaches carbon fibers are used for each of the materials for the reinforcing fibers in the sheets and for the materials for the disclosed stitches (abstract and paragraph [0009]).  Moreover, Liang teaches increasing thermal conductivity is a desired feature for the composite material (paragraph [0002]).  Takehara generally teaches the use of carbon fibers, where a PAN-based carbon fiber and a pitch-based carbon fiber are preferred in thermally conductive applications (paragraph [0232]).  Therefore, the examiner concluded that it would have been obvious to a person having ordinary skill in the art at the time of the invention to use the PAN-based or pitch-based carbon fibers as the carbon fibers (as either the reinforcing fibers and/or stitches) in Liang’s composite material.  Moreover, the examiner is of the position that the claims are obvious over the prior art of record because it is prima facie obvious that a person having ordinary skill in the art would look at each of a PAN-based or a pitch-based carbon fiber material and determine its suitability for use as a reinforcing fiber in a carbon fiber sheet and for use as a stitch member providing thermal conductance through said sheet.  The applicant attempts to further bolster this position by stating that Takehara only discloses the use of PAN-based carbon fibers in their examples.  However, it has been well established that the use of patents as references are not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. MPEP § 2123. 	The applicant relied upon Ex Parte Wantanabe and argued that the claims are not obvious over the prior art because Takehara is so broad that to arrive at the claims would have been nonobvious.  The examiner respectfully disagrees and contends that the disclosure of Takehara is not unduly broad.  Takehara teaches the use of carbon fibers and highlights the preference of PAN-based and pitch-based fibers for application where thermal conductivity is desired.  Due to the fact that Liang teaches a desire for thermal conductivity in their composite material, the examiner is of the position that a person having ordinary skill in the art would look to Liang and Takehara and arrive at this portion of the claims while merely relying upon routine skill in the art.  In response to the applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It is additionally noted that a person having ordinary skill in the art is also a person of ordinary creativity, not an automaton (KSR, 550 U.S. at 421). 	The applicant argued the examples in the portion of Table 4 provided by the applicant shows evidence of nonobviousness by establishing unexpected advantageous properties.  The unexpected properties are argued as being superior diffusivity and conductivity associated with the combination of materials used as recited in the claims.  The examiner respectfully disagrees and contends that the examples provided by the applicant fail to establish unexpected results because a person having ordinary skill in the art at the time of the invention would have reasonably expected different materials to have different properties, including the properties shown in the portion of Table 4 provided by the applicant.  It is additionally noted that the omitted portion of Table 4 provides additional evidence to the contrary.  For instance, Example 3 has a PAN-based stitch which is provided in four points within a circle having a diameter of 19 mm, and Example 4 has a pitch-based stitch which is also provided in four points within a circle having a diameter of 19 mm.  Contrary to the comparison of Examples 1 and 2, the axial thermal conductivity of Example 3 is higher than the thermal conductivity of Example 4, and the radial thermal conductivity between Examples 3 and 4 are substantially similar.  Therefore, the examples in Table 4 fail to provide evidence of unexpected advantageous properties for an article having reinforcing fibers made from a PAN-based carbon material, and a stitch made from a pitch-based carbon material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783